 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Charles Lee,                                     No. CV-17-00567-TUC-DCB
10                   Plaintiff,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Defendants.
14
15           On October 25, 2019, the Court granted in part and denied in part summary
16   judgment for Defendants, with the Plaintiff’s Eighth Amendment medical claims

17   proceeding to trial against Defendants Nunez, Corizon, Schmid in his individual capacity,
18   and Profiri in his official capacity. The Court appointed Plaintiff counsel, pro bono, for

19   purposes of settlement and trial. The Court also allowed 14 days for the Plaintiff to show

20   cause, in writing, why Defendant Nunez should not be dismissed, pursuant to Fed. R. Civ.
21   P.4(m), for lack of service. The Court gave Plaintiff notice that a failure to show cause
22   would result in the dismissal of Defendant Nunez from the action. (Order (Doc. 42) at 24.)

23           The time has expired for the showing of cause, and the Plaintiff has failed to file

24   any written document responsive to the Court’s Order to show cause.

25           Accordingly,

26           IT IS ORDERED that Plaintiff having failed to make any showing for cause as to
27   /////
28   /////
 1   why Defendant was not served a copy of the Summons and Complaint, Defendant Nunez
 2   SHALL BE DISMISSED from the action.
 3         Dated this 27th day of November, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
